DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “raw rubber is a mixture of a first solution-polymerized styrene-butadiene rubber and a second solution-polymerized styrene-butadiene rubber with a styrene content different from that of the first solution-polymerized styrene-butadiene rubber” does not have support in the specification.  Applicants refer to Table 1 for support for this amendment, and the examiner acknowledges that the inventive samples have two different types of S-SBR, however, the newly amended limitation would also include S-SBRs with styrene contents of 2% or 98% which are not supported by the examples in the Table.
The limitation “in total” also does not appear to have support in the specification.  It is noted on page 3 of the specification, paragraph [60], the description says “a solution-polymerized styrene butadiene rubber” which means a single type of SSBR.  The specification goes on to characterize this single SSBR in the subsequent paragraphs, including the glass transition temperature and molecular weight distribution.  So, the specification does not give support to a blend of SBR rubbers which together have these properties.
The limitation “each end” does not appear to have support in the specification.  “Each end” means all four ends of the two SBR, however, it appears in paragraph [68] of the specification, it indicates that only one end of the SBR is functionalized.  It is also noted that there is support only for the first SSBR to be functionalized and not the second SSBR with the same argument as noted above.  
Regarding claim 2, the entire claim, which indicates a glass transition temperature of a mixture of two SSBR rubbers does not have support in the specification.  It is noted on page 3 of the specification, paragraph [60], the description says “a solution-polymerized styrene butadiene rubber” which means a single type of SSBR.  The specification goes on to characterize this single SSBR in the subsequent paragraphs, including the glass transition temperature and molecular weight distribution.  So, the specification does not give support to a blend of SBR rubbers which together have these properties.
Claims 3-7 are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping).
	Regarding claims 1 and 8-9, Recker teaches a rubber composition for a tire tread ([0002]) which comprises:
100 phr of a raw rubber (Abstract)
30 to 300 phr of a silica (Abstract)
1 to 150 phr of a resin having a softening point of 10 to 180 C (Abstract)
The raw rubber is a blend of solution polymerized solution polymerized SBR rubbers ([0030]-[0031]) and they have different styrene content (Examples).  The two different SBR rubbers have styrene content from 0 to 50 % by weight ([0018], [0021]), a vinyl content of 8 to 80 % by weight ([0018],[0021]).  The SBR has and a molecular weight distribution which ranges from 1.1 to 3 ([0018]).  Both SSBR rubbers are end functionalized with amino silane-based compound (Abstract).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Recker to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a manner as taught by Recker to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Recker teaches that the SBR has a glass transition temperature of -100 to 20 C ([0018]).
	Regarding claim 5, Recker teaches that the rubber composition contains 0.1 to 20 phf (parts per hundred of filler) of a silane coupling agent ([0086]) and given that the silica is present in the amount ranging from 30 to 300 (Abstract), the amount of the silane coupling agent can be calculated to range from 0.03 to 60 phr.
	Regarding claim 7, Recker teaches a tire manufactured by use the rubber composition of claim 1 ([0002]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping) with evidence provided by Cruse et al (WO 2008/085454).
The discussion regarding Recker in paragraph 6 above is incorporated here by reference.
Regarding claim 3, Recker teaches that the silica can be Zeosil 1165 MP ([0047]), which as evidenced by Cruse, has a BET nitrogen surface area of 180 m2/g, a CTAB surface area of 160 m2/g and a pH of 6.5 ([00103]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping) with in view of Sandstrom et al (US 2014/0135437).
The discussion regarding Recker in paragraph 6 above is incorporated here by reference.
Regarding claim 4, Recker teaches 1 to 150 phr of a resin having a softening point of 10 to 180 C (Abstract).  However, it fails to teach that the resin comprises a first and second resin.
	Sandstrom teaches mixture of two resins which have softening points that are 20 degrees C apart ([0023]). It teaches that the first resin has a softening point of 20 to 140 C and a second resin has a softening point of 40 to 140 C ([0025] - [0026]). Sandstrom teaches that the total amount of these two resins is from 1 to 30 phr.
While Sandstrom does not explicitly teach the ratio of each of the resins, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Given a 1:1 ratio, the amounts of each of the two resins would range from 0.1 to 15 phr.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping) with in view of Akahori et al (US 2015/0375566).
The discussion regarding Recker in paragraph 6 above is incorporated here by reference.
	Regarding claim 6, Recker teaches that the silane coupling agent can be sulfide or mercapto based ([0081]), however it fails to teach that both are used and the ratio of the two.
Akahori teaches a rubber composition for use in tire treads (Abstract). It teaches that the silica coupling agent can include a blend of agents which include mercapto group and a sulfide group in the ratio from 2.0/8.0 to 8.9/1.1 ({0101)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a mixture of silica coupling agents as noted in Recker in the ratio as taught by Akahori. One would have been motivated to do so to have the expected benefit of having good wet performance, rolling resistance and processability (Akahori, [0101]).

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Regarding the 35 USC 112 2nd paragraph rejections set forth in paragraphs 4 and 6 in the office action mailed on February 22, 2022, applicant has submitted an amendment to overcome the rejection.
Examiner’s response: The amendment does remedy the previous set forth rejections, however, new 35 USC 112 issues have arisen from the new amendments and are explained and set forth above.
Applicant’s argument:  Steiner, Nagata and Sandstrom do not teach the end functionalization of the rubbers.
Examiner’s response:  This is remedied by the newly presented reference, Recker.
Applicant’s argument:  Applicant’s argue that Examples 1-6 show improved properties compared to that of Comparative Examples 1-2 and that is unexpected.
Examiner’s response:  The examiner has considered the data presented in the specification.  The data presented is not commensurate in scope with that of the claimed invention. For example, no amounts of the first and second SSBR are claimed in the present invention.  Given that, the raw rubber can contain other elastomers such as BR rubbers of which there is no data presented.  Also, what if the first and second SBRs are not in a 50/50 ratio?  What would happen with a 99:1 ratio?   Therefore, applicant’s argument of unexpected results over the entire scope of the claimed invention is not persuasive.  Also, upon closer consideration, it is noted that comparative example 2, in many ways, performs better than inventive example 1.  CE 2 has better braking performance (Table 3) and better Mooney viscosity, hardness, wet grip index, 300 % modules 30 C and 60 C G* values (Table 3) and these are the majority of the properties.  Based on this analysis, applicant’s argument of superior performance of the inventive examples over the comparative examples is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764